1 So. 3d 238 (2008)
Jimmy and Dale WARD, Petitioners,
v.
ESTATE OF Myrtle N. WARD, Respondent.
No. 1D08-2355.
District Court of Appeal of Florida, First District.
December 24, 2008.
Rehearing Denied February 5, 2009.
*239 James E. Moore, Crestview, for Petitioners.
Aaron B. Wentz of Aaron B. Wentz, P.A., Ft. Walton Beach, for Respondent.
KAHN, J.
Petitioners seek certiorari review of a circuit court decision affirming an eviction order rendered by a county court. For the reasons that follow, we grant the petition for a writ of certiorari.
By statute, county courts exercise jurisdiction to decide actions for eviction, but circuit courts have exclusive original jurisdiction in ejectment actions. See §§ 26.012(2)(f), 83.59(2), Fla. Stat. (2006) (providing, respectively, for circuit courts' jurisdiction in cases involving ejectment and for county courts' jurisdiction in cases involving eviction). In their answer to the complaint for eviction filed in the county court in this case, petitioners asserted a claim to an equitable interest in the property they inhabited, which should have been resolved by the circuit court. See Toledo v. Escamilla, 962 So. 2d 1028, 1030 (Fla. 3d DCA 2007) (holding that "ejectment, not eviction, was the proper remedy, and the matter should have been transferred to the circuit court" when defendant in eviction action "asserted in her answer that she was not a tenant and that she had an equitable interest in the property"). We agree with the Third District in Toledo and conclude that the circuit court departed from the essential requirements of law in affirming the county court's exercise of jurisdiction of this matter.
Accordingly, the petition for writ of certiorari is GRANTED. We QUASH the circuit court's order and REMAND the case to the circuit court. We express no opinion as to the merit of petitioners' claim of an interest in the property at issue.
WEBSTER, and VAN NORTWICK, JJ., concur.